NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10193

                Plaintiff-Appellee,             D.C. No.
                                                4:14-cr-00220-JGZ-JR-1
 v.

DAVID IGNACIO LOPEZ,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                             Submitted June 8, 2020**
                             San Francisco, California

Before: MILLER and HUNSAKER, Circuit Judges, and SCHILTZ,*** District
Judge.

      Defendant-Appellant David Ignacio Lopez appeals from the district court’s

revocation of his supervised release and the imposition of an additional 60 months


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Patrick J. Schiltz, United States District Judge for the
District of Minnesota, sitting by designation.
of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez argues for the first time on appeal that the supervised release

conditions imposed in his original sentence and in his revocation sentence

prohibiting him from having contact with minors are unconstitutionally vague. We

disagree, concluding that there was no error, let alone plain error. United States v.

Johnson, 626 F.3d 1085, 1088–89 (9th Cir. 2010). We construe release conditions

as not prohibiting unintentional conduct or incidental contacts. See, e.g., United

States v. Vega, 545 F.3d 743, 750 (9th Cir. 2008); United States v. Napulou, 593

F.3d 1041, 1045 (9th Cir. 2010). Thus, there was no error in imposing the no-

contact conditions because a person of “common intelligence” would understand

what they prohibit: knowingly being around or having contact with a minor that is

more than incidental. United States v. King, 608 F.3d 1122, 1128 (9th Cir. 2010).

Nor did the district court plainly err in failing to consider the effect of the no-

contact conditions on Lopez’s relationship with his brother because the conditions

did not “target[]” Lopez’s sibling relationship, United States v. Wolf Child, 699

F.3d 1082, 1090 (9th Cir. 2012), and Lopez failed to show that they infringe his

right to familial association.

      Finally, Lopez contends that his sentence is procedurally unsound and

substantively unreasonable. We conclude there was no procedural plain error, as

described above. We also conclude the district court did not abuse its discretion


                                            2
and impose a substantively unreasonable sentence. United States v. Blinkinsop, 606

F.3d 1110, 1114 (9th Cir. 2010). The record reveals that Lopez’s sentence

reasonably relates to the statutory goal the district court identified—protecting the

public—given the underlying conviction and the nature of the supervised release

violation. See United States v. Rudd, 662 F.3d 1257, 1261 (9th Cir. 2011); 18

U.S.C. § 3553(a).

      AFFIRMED.




                                          3